Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-30 are pending.
Information Disclosure Statement
	The IDS filed 11/24/21 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 17, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In each of the claims 8, 17, and 26, the limitation “the wireless device” lacks a clear antecedent basis, i.e., it is not clear if this limitation refers back to the “second wireless device” or to “a wireless device” recited in the respective preceding independent claims from which they depend.
	For purposes of applying prior art, the above-identified vague and indefinite claim limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 7, 9-10, 12, 15-16, 18-19, 21, 24-25, and 27-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hahn et al., US 2020/0136760, (“Hahn”).
Independent Claims
	Regarding independent claim 1, Hahn teaches the claim limitations “A method of sidelink communications performed by a wireless device (Fig. 7, UE #1), comprising: 
generating a message including resource allocation coordination information (Fig. 7, step S700 and see paragraph no. 0098, “the UE #1 may generate an SCI including resource allocation information for the SG data and/or resource allocation information for an HARQ response for the SG data (S700)”); and 
transmitting the message including the resource allocation coordination information to a second wireless device” (Fig. 7, step S710, the “second wireless device” reads on UE #2; see paragraph no. 0114, “The UE #1 may transmit an SCI including resource allocation information for the SG data and resource allocation information for HARQ response for the SG data to the UEs #2 to #5 (S710)”).
Regarding independent claims 10, 19, and 28, these independent claims are corresponding apparatus (i.e. wireless device), means for, and processor-readable medium claims of the method claim 1 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to these independent claims and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 10, see Fig. 3 for a “transceiver” (transceiver 330) and a “processor” (processor 310).
Regarding further independent claim 28, see Fig. 3 for a “non-transitory processor-readable medium” (memory 320).
Dependent Claims
Regarding claims 3, 12, 21, and 29, see paragraph no. 0098 which discloses “the UE #1 may generate an SCI …”.
Regarding claims 6, 15, and 24, see paragraph no. 0111 which discloses that the resource allocation information may be a bitmap which teaches the claimed “a list of available resources.”  See also Figs. 8-10 which also teach a “list of available resources.”
Regarding claims 7, 16, and 25, see paragraph no. 0111 which discloses that the resource allocation information may be a bitmap which teaches the claimed “a list of preferred resources for transmission … ”.  See also Figs. 8-10 which also teach a “list of preferred resources.”
Regarding claims 9, 18, and 27, see paragraph no. 0098 which teaches that the SCI may include a HARQ indicator which teaches at least the claimed “a hybrid automatic repeat request (HARQ) identifier associated with a resource reservation.” The HARQ indicator is associated with the resource allocation information (i.e., “resource reservation”) for a HARQ response for the SG data.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 8, 11, 17, 20, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of Parron et al., US 2019/0394786, (“Parron”).
Regarding claims 2, 11, and 20, Hahn does not teach but Parron teaches “wherein generating the message to include the resource allocation coordination information comprises generating a Medium Access Control (MAC) control element (CE) that includes the resource allocation coordination information” (see paragraph no. 0150, “a mode-4 UE 102 may signal resource reservation and mute in PSSCH using MAC CE MUTE COMMAND”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Hahn by replacing the SCI with a MAC CE as taught by Parron since this modification is deemed nothing more than an art-recognized alternative embodiment of sending the resource allocation information to a second UE via a sidelink channel, as suggested by paragraph no. 0178 of Parron. 
Regarding claims 8, 17, and 26, Hahn does not teach but Parron teaches at least the claimed “a location of the wireless device” (see paragraph no. 0145 which discloses that the SCI signaling may include the location information of UE 102). The claimed “the wireless device” is interpreted to be the “a wireless device” of e.g., claim 1, given the 112(b) rejection above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Hahn by incorporating the teachings of Parron to inform the second UE of the location of the first UE in order to allow the second UE to control, e.g., its sidelink transmit power, based on the first UE’s location to further reduce interference between the UEs.
Claim(s) 4, 13, 22, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of Zhao, US 2021/0321449, (“Zhao”).
While Hahn teaches a “third wireless device” (see Fig. 7, UE #3), Hahn does not teach “receiving, from a third wireless device, information about a sidelink communication resource reservation made by the third wireless device; and determining the resource allocation coordination information based on the information received from the third wireless device” as recited in claim 4 and similarly recited in claims 13, 22, and 30.
Zhao teaches that a user equipment A receives control information from user equipment B to avoid collisions with the user equipment B when transmitting on a sidelink channel, see paragraph no. 0004. The control information from the user equipment B includes the resource occupation of the user equipment B.  The user equipment B is analogous to the claimed “third wireless device” and hence, Zhao teaches “receiving, from a third wireless device, information about a sidelink communication resource reservation made by the third wireless device (see paragraph no. 0004 which teaches that user equipment A receives the control information sent by user equipment B (i.e., “third wireless device”)); and determining the resource allocation coordination information based on the information received from the third wireless device” (see paragraph no. 0004 which teaches that the user equipment A avoids the time frequency resources used by user equipment B for the next data transmission by user equipment A) as recited in claim 4 and similarly recited in claims 13, 22, and 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Hahn by incorporating the teachings of Zhao to further mitigate collisions in sidelink transmissions by having the first UE take into account the resource reservations of a third UE when the first UE sends the resource allocation information to the group of UEs, especially when the third UE is not part of the group of UEs.  For example, looking at Fig. 7 of the primary reference Hahn, when another UE (e.g., UE #6) is proximate to UE #1, it would be obvious that UE #1 takes into account the resource reservation of UE #6 (i.e., “third wireless device”) when determining the resource allocation information for the group of UEs (UEs 2-5) in order to further reduce collisions in sidelink transmissions to the UE group.  Alternatively, looking at Fig. 7 of the primary reference Hahn, if UE #3 is not part of the group of UEs receiving the sidelink groupcast data, it would be obvious that UE #1 takes into account the resource reservation of UE #3 when determining the resource allocation information for the group of UEs (UEs 2, 4-5) in order to further reduce collisions in sidelink transmissions to the UE group.
Claim(s) 5, 14, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of Hahn, US 2020/0107303, (“Hahn2”) or alternatively in view of Li et al., US 2021/0314929, (“Li”).
Hahn teaches “wherein generating the message including the resource allocation coordination information comprises configuring the message to include a map of available resources” (see paragraph no. 0111 which discloses a bitmap for the HARQ response resource allocation information; see also Figs. 8-10) as recited in claim 5 and similarly recited in claims 14 and 23 but not the claimed “occupied resources.”
Hahn2 teaches that a UE generates a bitmap indicating the resources occupied by the UE among the candidate resources configured by the base station, and this bitmap is sent by the UE to the base station as a third message, see paragraph nos. 0115, 0117.
Alternatively, Li teaches that a bitmap may be used to indicate the sidelink transmission resources, e.g., a bit of 1 indicates an available resource whereas a bit of 0 indicates an occupied resource, see paragraph no. 0142.  Hence, the bitmap includes both a map of available and occupied resources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Hahn by also including within its bitmap the occupied resources as taught by either Hahn2 or Li to explicitly indicate to the group of UEs the occupied resources, thereby further mitigating the risk of collisions in sidelink transmissions by the group of UEs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414

/IVAN O LATORRE/Primary Examiner, Art Unit 2414